Jones, J.
This case is controlled by the principles announced in Citizens of Stringer, Jasper County, Miss. v. Gulf, Mobile & Ohio Railroad Company, 229 Miss. 1, 90 So.2d 25; Mississippi Public Service Commission v. Illinois Central Railroad Company, et al., 235 Miss. 46, 108 So.2d 573; Mississippi Public Service Commission v. Illinois Central Railroad Company, 130 So.2d 254; Village of Myrtle, Union County, Mississippi v. St. Louis-San Francisco Railway Company, 239 Miss. 110, 121 So.2d 717.
Affirmed.
McGehee, G.J., and Kyle, Ethridge and Gillespie, JJ., concur.